Citation Nr: 1701901	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, cognitive disorder, depressive disorder, and antisocial personality traits.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1979 to July 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2014, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing.  A transcript of the hearing has been associated with the record.

When this case was last before the Board in November 2015, it was remanded for additional development.  The case is now again before the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran has not had PTSD or bipolar disorder at any time during the period of the claim.

2.  The Veteran's claimed acquired psychiatric disorders are not etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.  In addition, he testified before the undersigned AVLJ at a hearing in June 2014.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2016).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154 (West 2014); 38 C.F.R. § 3.304 (2016).

The Board observes that effective July 12, 2010, the regulations governing adjudication of claims for service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter affecting the outcome of a veteran's claim, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b).  To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

At the outset, the Board notes it has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with regard to the Veteran's claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Veteran has been diagnosed with polysubstance abuse disorder, depressive disorder, cognitive disorder, 2 post-service traumatic brain injuries (TBIs), and antisocial personality traits.  The Veteran has contended his psychiatric symptoms are related to an in-service sexual assault which occurred in October 1979, during which the Veteran used drugs and drank alcohol with a fellow service-member in Munich, Germany, and awoke to the fellow service-member performing oral sex on him against his will.  The Veteran has stated that the service-member threatened he would harm the Veteran if the Veteran told anyone about the incident, and that the service-member continued to sexually harass and assault the Veteran by grabbing his buttocks and crotch for approximately 1 year following the incident.  
The Veteran has contended his post-service drug and alcohol use, imprisonment on multiple occasions, marital difficulties and psychiatric symptoms stem from this in-service assault.

On the basis of disciplinary actions and an honorable discharge for unsuitability documented in the Veteran's service personnel records, VA has conceded the occurrence of the claimed in-service sexual assault described above.

The record shows the Veteran was treated on an in-patient basis at the Fairview Southdale Hospital in February 1991 for chemical dependency, at which time he reported marital and financial stressors.

In October 2001, while imprisoned, Minnesota Department of Corrections Mental Health Services notes show the Veteran had anger and suicidal thoughts.  January 2005 notes from the same institution showed he was diagnosed with methamphetamine dependence, in forced remission, as well as a depressed mood and adjustment disorder due to memories of methamphetamine use and anger due to "messing up his life with crime."

In a March 2005, June 2005, and October 2005 statements, the Veteran asserted his drug and alcohol problems began during service in Germany, at which time he used methamphetamine, alcohol, heroin and other "downers."  He stated his drug and alcohol use had caused him nothing but problems since, including arrests for driving while intoxicated (DWIs), imprisonment, loss of jobs and family.  He also attributed his discharge from the military to his drug and alcohol use.

The record shows the Veteran suffered 2 TBIs in October 2007 and July 2009, both due to motorcycle accidents.

In a June 2009 treatment note, it was documented the Veteran had memory problems, anger issues, increased alcohol use, low energy and motivation, and feelings of hopelessness and worthlessness.   The Veteran also reported that at the age of 10, his mother's boyfriend's brother had forced him to perform oral sex.  The Veteran also reported the above-noted in-service sexual assault involving a fellow service-member performing oral sex on him against his will.  The Veteran further reported he had begun drinking alcohol at the age of 16, prior to military service.  The Veteran was diagnosed with depressive disorder, a history of TBI, and a history of antisocial behavior.

In January 2010, the Veteran reported he had relapsed on methamphetamine.  He was diagnosed with polysubstance dependency, depression, cognitive disorder, and a history of head injury.  He reported he had become depressed due to feelings of guilt regarding a recent motorcycle accident in which he and his wife were seriously injured.  He further reported his depression was related to his wife's refusal to see him due to his drug use.  In a later January 2010 treatment note, it was documented the Veteran again reported a 1979 sexual trauma.  The Veteran then denied any other prior history of abuse.  The mental healthcare provider diagnosed cognitive disorder, depressive disorder, polysubstance abuse, and an unspecified condition of the brain.  With regard to the latter condition, the provider noted the Veteran had a diffuse pattern of deficits across virtually all cognitive domains, and stated the etiology of these deficits was multi-factorial, with the Veteran's history of TBIs in October 2007 and July 2009 likely playing substantive roles.  The provider stated the Veteran had moderate stressors, including separation from his wife and stress about his limitations due to his TBIs.

The record shows the Veteran continued to receive mental health treatment at the Minneapolis VA Medical Center (VAMC) from February 2010 through June 2010 related to maintaining sobriety, separation from his wife, and difficulty finding housing.  Discussion of the Veteran's reported in-service sexual assault was not documented during this period.

The Veteran was afforded a VA psychiatric examination in June 2010.  The examiner noted the Veteran had been fired from at least one job due to use of drugs and alcohol and was incarcerated for much of the period from 1992 to 2006, including for conspiracy to distribute methamphetamine.  The examiner also noted the Veteran's history of 2 post-service TBIs, in October 2007 and July 2009.  The examiner noted the Veteran's report that he had begun drinking alcohol in service.  However, when prompted by previous treatment records showing the Veteran began drinking alcohol at age 14, the Veteran acknowledged he had begun drinking heavily before military service, and by age 18 was drinking between 3 and 24 beers per day.  The Veteran reported he was drinking to the point of intoxication on a daily basis during service, and also using methamphetamine, heroin, and hashish.

The examiner noted the Veteran denied any history of sexual abuse prior to military service.  When prompted by the examiner regarding his prior reports of being sexually abused as a 10-year-old, the Veteran adamantly denied ever having performed oral sex on his mother's boyfriend's brother.  However, the Veteran did state this individual exposed himself to the Veteran.

Upon a review of the Veteran's reported symptoms at the time of the examination, the examiner concluded the Veteran did not meet the diagnostic criteria for PTSD.  In this regard, the examiner noted the Veteran did not report any increased startle response or hypervigilance.  With regard to reported difficulty with sleep and concentration, the examiner stated it should be noted the Veteran had a history of 2 TBIs in the past few years.  With regard to the Veteran's impairment of social and occupational functioning, the examiner stated this appeared to stem primarily from the Veteran's extensive polysubstance abuse.  The examiner further stated the Veteran clearly had cognitive deficits which stemmed from his 2 post-service TBIs, and that his depressive symptoms appeared to be primarily associated with his divorce.

The examiner further stated the Veteran appeared to be an unreliable and noncredible historian due to notable discrepancies in his reports to various mental health providers.  The examiner noted specifically that the Veteran's medical records showed his significant alcohol and drug abuse clearly predated military service.  In addition, the examiner indicated that a personality inventory test was conducted which yielded a profile of marginal validity, showing likely exaggeration of psychological symptoms.

Treatment notes show the Veteran had continued episodic methamphetamine use in July 2011.  He subsequently spent 60 days in a drug treatment program.
 
In an August 2012 statement, the Veteran reasserted his account of his in-service sexual assault, and clarified that his previously reported molestation during childhood by his mother's boyfriend's brother was not true, and was only an attempt to reach out for help relating to the in-service assault.

The Veteran was afforded an additional VA psychiatric examination in December 2015.  The examiner first indicated the Veteran did not have a diagnosis of PTSD.  Instead, the examiner provided diagnoses of mild neurocognitive disorder due to TBI, unspecified depressive disorder, methamphetamine use disorder, in remission, and antisocial personality traits.  The examiner noted the Veteran had a history of 2 post-service TBIs and had intermittently participated in mental health treatment at the Minneapolis VAMC.  The examiner noted the Veteran had a history of drug possession charges and imprisonment, most recently for 38 months between 2011 and 2014.  The examiner noted the Veteran's account of drinking and using alcohol with a fellow service-member in Munich and waking up to find the service-member performing oral sex, as well as subsequent sexual harassment and groping by this service-member.  The examiner indicated the stressor would be adequate to support a PTSD diagnosis, but that the Veteran had no intrusive thoughts or negative alterations in cognition and mood associated with the traumatic event, nor did he have marked alterations in arousal and reactivity.  The examiner indicated the Veteran's symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, feelings of hopelessness, and feelings of guilt or worthlessness.  

The examiner further stated the Veteran responded to the examiner in a highly unusual manner, endorsing many deviant items that even psychiatric inpatients do not endorse.  The examiner stated this suggested deliberate exaggeration and potential feigning of mental health symptoms.  The examiner stated there were notable concerns regarding the credibility of the Veteran's reported in-service stressor, noting specifically the Veteran had a significant history of polysubstance abuse, including at the time the stressor occurred.

The examiner concluded the Veteran did not endorse sufficient symptoms to meet the criteria for PTSD or any other trauma-related disorder.  The examiner stated the most prominent aspects of the Veteran's history were antisocial personality traits and chronic severe polysubstance use, most notably methamphetamine use.  The examiner also noted the Veteran had experienced depression secondary to the negative consequences of chronic severe substance use and aggressive behavior.  The examiner concluded, however, that even presuming the occurrence of his in-service assault, none of the Veteran's diagnoses, including the neurocognitive disorder caused by his 2 post-service TBIs, were related to his military sexual trauma.

Upon a careful review of the foregoing, the Board has determined that a preponderance of the evidence weighs against the Veteran's claim.  In this regard, the Board first notes that although the Veteran indicated depression or excessive worry on an April 1981 report of medical history at discharge, he denied such on the same form.  There is otherwise no evidence of psychiatric complaints or treatment during service.  The first evidence of psychiatric treatment appears in February 1991 for chemical dependency, at which time the Veteran reported only marital and financial stressors.

Upon review, the record does not show the Veteran has ever been diagnosed with PTSD or bipolar disorder by any VA or private treatment provider.  With regard to his other psychiatric diagnoses, the Board acknowledges the Veteran's lay statements and testimony to the effect that his in-service sexual assault exacerbated his drug and alcohol use and caused his life to spiral out of control, resulting in addiction, imprisonment, and familial strife.  

The Board wishes to be clear that its decision is not based upon a disbelief that the in-service assault described by the Veteran occurred.  In fact, VA has conceded that the assault did occur.

However, there is no medical evidence of record connecting any of the Veteran's current psychiatric conditions to his in-service sexual trauma.  The VA medical opinions which do address the etiology of the Veteran's conditions have found that none of his symptoms are trauma-related.  Instead, the examiners have concluded the Veteran's symptoms are due to social and situational stressors caused by post-service TBIs and polysubstance abuse, the onset of which was prior to military service.  In sum, the Board has concluded that the expert medical opinions of the VA examiners as to the etiology of the Veteran's disorders are entitled to more probative weight than that of the Veteran, who is a lay person.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine.  However, the Board has found a preponderance of the evidence weighs against the Veteran's claim.  As such, the claim must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, cognitive disorder, depressive disorder, and antisocial personality traits, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


